Citation Nr: 1520213	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-15 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether there is new and material evidence to reopen a claim of service connection for an acquired psychiatric condition to include posttraumatic stress disorder (PTSD), anxiety, depression and substance abuse.  

2.  Entitlement to service connection for an acquired psychiatric condition to include posttraumatic stress disorder (PTSD), anxiety, depression and substance abuse.  

3.  Whether there is new and material evidence to reopen a claim of service connection for an eye condition.

4.  Entitlement to service connection for an eye condition.  

5.  Entitlement to service connection for a skin condition to include pseudofolliculitis barbae (PFB).

6.  Entitlement to service connection for a bilateral foot condition.

7.  Entitlement to service connection for a low back condition. 

8.  Entitlement to service connection for a neck condition.


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1981, from November 1984 to April 1985 and from June 2005 to February 2006.  The Veteran also had a dishonorable discharge from a December 1988 to October 1991 period of service due to willful misconduct and the Veteran is not entitled to VA compensation benefits for his dishonorable period of service.  38 C.F.R. § 3.12(a).

These matters come before the Board of Veterans' Appeals (Board) on appeal from the December 1992, April 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   The December 1992 rating decision, in part, denied service connection for back, feet and skin conditions.  The April 2010 rating decision, in part, denied reopening of claims for the back, feet, and skin conditions and denied entitlement to service connection for PTSD and a neck condition.  The September 2010 rating decision denied reopening of a claim for a nervous condition, visual defect (eye condition) and depression.   The Board has recharacterized the issues as reflected on the title page of this decision to better reflect the Veteran's contentions.  

With regard to the Veteran's claims of entitlement to an increased rating for low back, bilateral foot and skin conditions, the Veteran submitted a notice of disagreement following the December 1992 rating decision regarding the Veteran's back, feet and skin service connection claims in January 1993.  As this notice of disagreement was received within one year of the decision, it was timely.  The RO responded by issuing a statement of the case (SOC) in January 1993 addressing these issues.  The Veteran thereafter submitted a timely VA Form 9 in March 1993 within 60 days of the issuance of the SOC.  While the RO has treated the Veteran's claims with respect to his back, and skin disabilities as claims to reopen, the Board notes that the Board as not issued a decision on these matters.  These, the original appeal of the 1992 rating decision remains open.    

The Board notes the Veteran filed timely notice of disagreements (see statements received May 13, 2010 and October 5, 2010) to the April 2010 and September 2010 rating decisions for the following issues: hearing loss disability, tinnitus, and nerve damage and TDIU, however, after the statement of the case (SOC) was issued in April 2013, the Veteran did not include these issues on his May 2013 VA Form 9.  As such, an appeal regarding these issues was not perfected. 

The issue of entitlement to service connection for an acquired psychiatric, eye, bilateral foot and low back, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence associated with the claims file since the last final denial of service connection for an acquired psychiatric condition in May 1981 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.  

2.  Evidence associated with the claims file since the last final denial of service connection for an eye condition in December 1992 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection. 

3.  Resolving doubt in favor of the Veteran, a skin condition diagnosed as pseudofolliculitis barbae is etiologically related to his in-service diagnosis of PFB.   


CONCLUSIONS OF LAW

1.  Evidence received since the May 1981 rating decision in relation to the Veteran's claim for entitlement to service connection for an acquired psychiatric condition is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  Evidence received since the December 1992 rating decision in relation to the Veteran's claim for entitlement to service connection for an eye condition is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a skin condition diagnosed as pseudofolliculitis barbae is met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist 

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  Furthermore, in compliance with 38 C.F.R. § 3.159(b), the notification should include the request that the claimant provide any evidence in his possession that pertains to the claim. In light of the Board's favorable dispositions and remanding of the claims, any deficiency regarding notice or development is harmless error at this time.

New and material evidence

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105. Under 38 U.S.C.A. § 5108 , however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Acquired psychiatric condition

The Veteran's acquired psychiatric condition (originally claimed as a nervous condition) was denied in a May 1981 rating decision.  The Veteran did not express disagreement with this decision within one year of receiving notice.  Thus, the decision became final.

In a December 1992 rating decision, the RO denied the Veteran's claim to reopen the previous denial of service connection for a nervous condition.  The Veteran expressed disagreement to this decision and asserted claims for alcohol and drug addiction.  In January 1993, the Veteran filed a notice of disagreement with this decision.  In a January 1993 rating decision the RO denied service connection for alcohol and drug abuse.  The Veteran expressed disagreement with this decision on a VA Form 9 submitted in March 1993.  However, a statement of the case was never properly issued following the notice of disagreement of the December 1992 or January 1993 rating decision.  As such, the May 1981 decision is the last final denial with respect to the claim for service connection for an acquired psychiatric disorder. 

Here, an unestablished fact necessary to substantiate the claim for an acquired psychiatric disorder is a nexus between any current acquired psychiatric condition and service.  The Veteran has asserted psychiatric conditions onset in service and have continued since.  A positive nexus opinion was provided regarding the Veteran's anxiety disorder and service in the January 2012 VA examination.  The medical evidence is new in that it was not previously of record.  Furthermore, it is material as it suggests a possible link between the Veterans' acquired psychiatric condition, also claimed as a substance abuse and nervous condition and his service.  Consequently, the claim for service connection for Veteran's acquired psychiatric condition is reopened.

Eye condition

The Veteran's eye condition claim was originally denied in a December 1992 rating decision based on a lack of a nexus between service and the condition.  The Veteran did not express disagreement within a year of this decision.  As such, the decision became final.  

The RO declined to reopen the claim in September 2010 because the evidence failed to relate the Veteran's eye condition to service.  The present appeal arises from that decision.

When the RO considered the Veteran's claim in December 1992, the Veteran had asserted that his eye condition onset while on active duty.  Evidence included the Veteran's assertions and service treatment records.  

Here, an unestablished fact necessary to substantiate the claim for an eye condition is a nexus between any current eye condition and service.  Since the claim was last adjudicated, the record contains VA treatment records, service treatment records from a 2005-2006 period of active duty, private treatment records and statements from the Veteran.  The Veteran testified in a December 2011 DRO hearing that he had an infection of his eyes and that he had problems with his eyes before the military but the condition was worsened by the military.  In support of his claim, he submitted a private treatment record from September 2010 noting a five year history of an eye infection.  Though to record does not contain entry or exit examinations for the Veteran's third honorable period of service, a September 2005 service treatment record (STR) noted a bilateral eye irritation.  The Veteran's lay statements and medical evidence is new in that they were not previously of record.  Furthermore, it is material as they suggest a possible link between the Veteran's eye condition and his service.  Consequently, the claim for service connection for Veteran's eye condition is reopened.

Skin condition to include PFB

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Veteran contends PFB onset during service and has continued since.  See e.g., DRO Transcript, pg. 5.   

The Veteran has a current diagnosis of PFB.  See November 5, 2010 VA treatment record.  

A review of the Veteran's STRs shows that on his April 1977 enlistment examination, the Veteran was negative for any skin condition and the Veteran denied any skin diseases on the associated report of medical history.  The Veteran was treated for facial skin problems (assessed as dry skin) in October 1979 and in November 1980 the Veteran was placed on a physical profile for pseudofolliculitis barbae.  As such, the STRs support an in-service injury.   

In regard to nexus, the Veteran has provided competent and credible testimony that his PFB has continued since service discharge.  38 U.S.C.A. 1154(a); 3.303(a) (requiring that all pertinent medical and lay evidence be considered).  The Veteran is competent to report pertinent symptomatology since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology).  The Board assigns these lay statements significant weight, as the Veteran has been consistent in his assertions and they are further corroborated by the findings of the in-service and VA treatment providers.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements); Layno, 6 Vet. App. at 470 (finding that the credibility of evidence is a factual determination that affects the probative value of the evidence).  In sum, the Board finds that the Veteran's statements are credible, as his assertion of PFB beginning in service and continuing is consistent with the medical record and the facts and circumstances of his military service.  Further, there is no medical evidence indicating that the condition is not related to the period of honorable service.  Accordingly, based on the analysis above, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for PFB is warranted.  See 38 U.S.C.A. § 5107(b).  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric condition, is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for an eye condition, is reopened; the appeal is granted to this extent only.

Entitlement to service connection for a skin disorder diagnosed as pseudofolliculitis barbae is granted.


REMAND

Prior to adjudication, the Veteran's claims of entitlement for an acquired psychiatric, eye, bilateral foot, low back and neck conditions must be Remanded for further development 

In claims seeking service connection, VA must arrange for an examination to secure a nexus opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claims.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a VA PTSD examination in January 2012.  The Veteran contends that an in-service sexual assault caused his psychiatric conditions.  The Veteran did not have a current PTSD diagnosis.  However, a positive nexus opinion was provided regarding the Veteran's acquired psychiatric conditions of anxiety and depression (and substance abuse as secondary to anxiety and depression) based on the Veteran's assertions of sexual assault during his first period of military service.  As the service treatment records do not document any complaints or treatment of sexual assault, the Board finds that further development including a new VA psychiatric examination to adequately address the Veteran's contentions is necessary. 

To the extent that the Veteran's psychiatric history is significant for substance abuse disability, except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  This includes any increase in disability (aggravation).  The Court has also held that service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a veteran's non- service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  On remand, the VA examiner should opine as to whether any service-connected disabilities precipitated a substance abuse disorder.  

The Veteran submitted a private treatment record from September 2011 indicating a current eye condition.  Though STRs noted defective vision on entrance into active duty in April 1977 and the Veteran noted eye trouble on his report of medical history upon exit in December 1980, a September 2005 VA treatment record during the Veteran's third period of honorable service shows the Veteran had complaints of a bilateral eye irritation with an assessment of bilateral corneal abrasions.  The Board finds that the low threshold of McClendon is met and a VA examination is necessary.

The Veteran asserts a bilateral foot, low back and neck condition (also claimed as "upper back") onset while on active duty from marching, lifting and running on active duty.  See e.g., Veteran's statement received November 20, 2008, VA form 21-527 received May 29, 2009, a statement received July 10, 2009 and Decision Review Officer (DRO) hearing transcript, pg.  6.  The Veteran alternatively asserts entitlement to a foot condition as secondary to his low back condition.  See DRO hearing transcript, pg. 7.  The Veteran submitted evidence of a foot condition (pes planus, hallux valgus), a low back condition (mild degenerative changes) and a neck condition (cervicalgia).  See VA treatment records dated July 29, 2010, April 4, 2011 and March 31, 2010.  As such, appropriate VA examination(s) must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  After any development deemed necessary is completed, the RO should schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any current acquired psychiatric, eye, bilateral foot, back and neck (upper back) conditions.  The Veteran's claims file (including this remand) must be reviewed by the examiner.  

The VA examiner is reminded that the period of service from December 1988 to October 1991 is excluded from consideration due to the Veteran's dishonorable discharge.

The examiner must: 
	
(a) Identify all current eye, foot, low back, upper back, and neck conditions that are current shown, or that have been manifested at any time since the Veteran filed his claim for benefits in August 1982.  The examiner should reconcile any diagnosis with all other clinical evidence of record

(b) For any identified, eye, foot, low back, upper back, or neck condition, provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability is caused or aggravated by or otherwise etiologically related to active duty service. 

(c) Provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's foot condition, if any, is caused or aggravated by his service-connected disabilities (to include a low back disability, if found etiologically related above).  

For the Veteran's claimed acquired psychiatric condition, the examiner must: 

(a) Provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran displayed any behavior in service that would be consistent with his claim of being assaulted during his active service. 

(b) If the examiner is of the opinion that a personal assault(s) occurred, the examiner should then state whether it is at least as likely as not (i.e., 50 percent or greater probability) the Veteran has an acquired psychiatric disorder including anxiety, depression, substance abuse or PTSD, as a result of such assault(s) in service. 

(c) If the examiner determines that there is inadequate evidence to support the occurrence of the in-service personal assault(s), or determines that the clinical evidence does not support a diagnosis of PTSD due to the assault(s), the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service.

(d)  For any substance abuse disorder manifested since 1992, please address whether the substance abuse disorder was either caused by, or aggravated by, a service-connected disability (pseudofolliculitis barbae) or claimed service connected disabilities (acquired psychiatric disorder, eye disability, foot disability, low back disability, upper back disability, and/or neck disability).

The examiner is requested to provide a thorough rationale for any opinion provided and reconcile any conflicting evidence of record.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4.  Ensure that the opinion reports comply with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

5.  Thereafter, the RO or AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


